Au nom de Dieu

CONVENTION

entre

LA REPUBLIQUE DE GUINEE

LA REPUBLIQUE ISLAMIQUE
a’ TRAN

Pour l'Exploitation des Gisements

de Bauxite de DABOLA et de TOUGUE

Juillet, 1992
Tir, 1371
CONVENTION

entre

La République de Guinée, représentée
par le Ministre des Ressources Naturelles, des Energies
et de 1’ Environnement, son Excellence Dr. Toumany Dakoun SAKHO
ci-aprés désignée
Je Partenaire A d’une part;

ET

La République Islamique d’Iran Représentée
par le Ministre des Mines et des Métaux,
son Excellence Hossein MAHLOUDJI, ci-aprés
désignée, le partenaire B, d’autre part.

La République de Guinée et la République
Islamique d’Iran étant collect ivement

désignées ci-aprés les Part
iv
f !
\ 8- y-l3F

— 9, 02. 1992

PREAMBULE

Attendu que:

- La République de Guinée (ci-aprés désigné le Partenaire A)

posséde d’importants potentiels miniers, notamment la bauxite et
désire, dans le cadre de la mise en oeuvre de sa politique de
développement en favoriser la recherche, la prospection, 1’ex-
ploitation et la valorisation pour améliorer et accroitre le

bien-étre de ses citoyens.

- Le partenaire B a exprimé sa volonté de s'associer avec la
Guinée pour poursuivre ensemble les activités de prospection, de
recherche en vue d’exploiter, de valoriser et de commercialiser
la bauxite provenant des zones de DABOLA et de TOVGUE ainsi que
l’alumine qui y sera produite dans le cadre d'une activité écono-

mique.

- Les Parties ont signé le Mémorandum d’Accord de Coopération
Miniére, Energétique et de Transport en date du 3 Octobre 1990
(11/7/1369) et le Protocole d’Application du Mémorandum d'Accord
de Coopération Miniére, Energétique et de Transport du 27 Juillet
1991 (5/5/1370) considérés comme faisant partie intégrante de la

présente Convention.

- Le partenaire B désire assurer son approvisonnement en bauxite

et_-en alumine A partir des produits provenant des zones de Dabo

\y/ _ -

la-Tougué afin d’étendre et de développer son industrie métallur-

gique.

- L’exploitation desdits gisements sera réalisée par une Société
Anonyme de droit Guinéen ( ci-aprés désignée la Société) dont
les actionnaires seront le Partenaire A d'une part, et le Paurte-

naire B, ses cessionnaires, affiliés ou associés d’autre part

- La réalisation des objectifs ci-dessus nécessite des compétenc-
es techniques et des investissements importants et le Parte-
naire B déclare posséder lni-méme, par affiliés ou associés
les moyens financiers requis, 1l’expérience, les procédés techno!-
ogiques nécessaires, les compétences pouvant étre fournies par
les parties elles-mémes ou mises & disposition par tous autres
moyens,

En conséquence, les Parties sont convenues de ce qui suit:

ARTICLE ter: OBJET.

1.1 La présente Convention a pour objet de définir les termes et
conditions de la mise en place et du fonctionnement d’une Société
Anonyme (ci-aprés désignée la Société) pour l'’Exploitation des
Gisements de bauxite se trouvant dans les territoires miniers de

Tougué et Dabola et la production d'alumine.

1,2 Il reste entendu que les opérations de la Secic¢ Auonyme

portent essentiellement sur la bauxite. Pour tout autre minerai,

c/ .

pl

les dispositions des Articles i.5 et 1.6 ci-dessous s’appliquer-

ont.

1.3 La réalisation du projet par la Société en yue de la mise en
exploitation de la substance minérale, objet de la présente
Convention, devra intervenir au plus tard 18 mois aprés l’appro-
bation de I'Etude de faisabilité par le Conseil d’Administration

de la Société.

A défaut pour la Société de réaliser le projet dans le délai ci-
dessus mentionné, le Conseil d’Administration examinera la situa-

tion en vue de prendre les décisions et actions qui s’imposent.

1.4 Les Parties s’engagent & constituer une Société Anonyme dans
un délai ne pouvant excéder 90 jours aprés la ratification de la
présente Convention.

La Société est dénommée: Société Anonyme d'Exploitation des
Gisements de Bauxite de Dabola-Tougué, en abrégé " §.B.0.T." La
Société est établie pour une durée de 99 ans sauf prorogation

automatique ou dissolution anticipée convenue par les Parties.

1.5 Si des substances minérales autres que celles couvertes par
la présente Convention étaient découvertes, la Société bénéfi-
ciera d’un droit de premier refus pour engager des travaux de
prospection et d’exploitation de ces substances minérales. Ls

mise en valeur de ces substances obéira aux dispositions du Code

Minier en vigueur a cette date.

1.6 Au cas of la Société exercerait son droit de premier refus et
déciderait de ne plus mettre ces substances en valeur, le Parte-
naire A sera alors libre d’exploiter seul ou avec d’autres parte-
naires de son choix les substances minérales en question, sans
pour autant que les opérations d’exploitation de la Société n’en
soient pénalisées,

s*en-

1.7 Par la signature de la présente Convention, la Sacié
gage a créer une ou plusieurs exploitations et A atteindre par
phases successives (la premiare phase étant destinée a la produc-
tion de bauxite, la deuxiéme a celle de bauxite et d’alumine )
une production rentable annuelle de bauxite et d’Alumine selon le
cahier des charges & établir, comprenant le volume des travaux et
les investissements tels que prévus par l’tude de faigabilité ou
tels qu’établis et approuvés par le Conseil d’Administration de

la Société,

ARTICLE 2: GAPITAL ET FINANCEMENT

2.1 La Société sera créée en Guinée et sera une Société Anonyne
dont 49% des actions sont détenues par le Partenaire " A" (
Actions A ) et 51% par le Partenaire B (Actions B), étant entendu
que cette répartition pourrait d’accord parties varier selon les

besoins de développement de la Société et conformément aux Sta-

4d

tuts. Le pourcentage des actions dévolues aux Parties sera ajuste
proportionnellement en fonction de l'entrée de nouveaux action

aires.

2.2 A la date de la signature de la présente Convention, le
,

capital social s’éléve a U,8.$.20.000.000 divisé en 20.000 ac~

tions d’une valeur nominale de US$ 1000 dont:

-~ 49% remis au Partenaire A en contrepartie de l’apport par la
Guinée & la Société de la Concession mini@re telle que spécifiée
par la présente Convention, des privileges financiers, de cer-
tains droits et titres miniers, du régime fiscal de longue duree
et de la garantie d’une exploitation paisible pendant la durée de

la présente Convention; et

-~ 51% souscrit au pair par les Partenaires B contre un apporh eo

numéraire.

2.3 Selon les nécessités de la réalisation de son objet, la

Société peut décider d’augmenter ou de réduire son capital

cial, conformément aux Statuts, par tout mode ou de toute mani-

ére autorisée par la loi.

2.4 D’autres demandes de participation & la structure du
capital seront acceptées aprés 1’accord des Parties.

Les Parties détermineront le plafond du nombre d’actions pouvant
faire l'objet de cession A des tiers, conformément A l’alinéa 2.1

ci-dessus.

Af

Les Parties déduiront proportionnellement le montant de la part
d’actions qu’elles détiennent. Chaque Partie pourra procéder ny
transfert du reste des actions cessibles 4 des sociétés ou
entités affiliées a condition d'en informer |’ autre partie au

préalable.

a) Par société ou entité affiliée, on entend toute socifte
ou entité contrélant, contrélée ou sous le méme controle que
l'actionnaire cédant ou le cessionnaire de l’actionnaire cédant,
le terme "contréle" signifiant la propriété de 50% au moins des

droits de vote aux Assemblées d’actionnaires.

b) Les modalités de transfert des actions seront déterminées par

les Statuts de la Société.

2.5 Tous les programmes d'investissement de la Société concernant
la recherche, la prospection, l’exploitation, le développement on
la commercialisation seront adoptés par le Conseil ad‘ Administra-

tion conformément aux Statuts.

2.6 Le Partenaire A pourra librement céder tout ou partie de ses
actions A toutes institutions ou personnes morales de droit
Guinéen qu’il contréle directement . Toute cession des actions
détenues par le Partenaire A A des tiers » Sera soumise pré-
alablement & un droit de préemption du Partenaire B dont les

modalités sont définies dans les Statuts de la Société,
i’

fet

2.7 Sous réserve d’en informer au préalable le Partenaire Ay le
partenaire B pourra céder tout ou partie des actions B détenues
dans la Société aux sociétés dont il posséde le capital au jour
de la signature de la présente Convention et/ou anx sociétés

privées iraniennes,

2.8 Le Partenaire B pourra librement céder les actions de cette

catégorie aux autres actionnaires de méme catégorie.

2.9 Chaque actionnaire de catégorie B pourra céder tout ou partie

de ses actions & des tiers sous réserve de approbation dn

Partenaire A. Cette approbation sera demandée par écrit, et
Partenaire A disposera d’un délai de 60 jours @ partir de ln date
de réception pour répondre.

Haute d’une réponse dans ce délai, l’actionnaire B pourra céder
ses droits sans autre avis.

Si le Partenaire A refuse d’agréer la cession envisagée, i]
s’engage a rechercher ou faire rechercher les personnes suscept i-
bles de racheter aux mémes conditions les actions que l’action-
naire envisage de céder. Le Partenaire A pourra également faire
racheter par la Société aux mémes conditions les actions en

question.

2.10 Si pour des raisons d’intérét national, le Partenaire A
décide de vendre une partie ou la totalité de ses actions & des
nationaux Guinéens, une Assemblée Générale Extraordinaire sera
convoquée afin de déterminer la valeur des actions au moment de

la vente. En cas d‘ingsolvabilité du on des acquerreu

GZ, : f

naire de catégorie B remplissant les conditions aura droit de
préemption sur lesdites actions & la valeur des actions le jour
de la vente.

L'évaluation des actions de la Société sera déterminée par le

Conseil d’Administration de la Société,

2.11 Par la signature des présentes, les Parties réaffirment que
les affaires de la Société seront conduites sous la direction
d'un Conseil d’Administration avec toute l’efficacité et la
compétence exigées en vue du meilleur développement économique et

commercial des zdnes de Dabola et Tougué.

2.12 Les détails relatifs au Gonseil d'Administration, & son
organisation, & son fonctionnement, & sa composition, 4 ses

pouvoirs et aux régles de vote, seront définis par les Statuts.

2.13 La gestion de l’ensemble des activités de production, de
transport et de commercialisation sera assurée par une structure
unique qui pourra avoir, si nécessaire, des filiales ou des
établissements en République de Guinée ou hors de la Guinée.

ARTICLE 3: ADMINISTRATION DE LA SOCTIETE.

3.1 La Société sera administrée par un Conseil d’Administration
de 7 & 11 membres choisis parmi les aclionnaires et nommés par

l'Assemblée Générale.

3.2 La répartition des siéges au Conseil entre les représentants

des actionnaires des catégories A et B reflétera, dans }a mesure

fy LO

du possible, les participations respectives au capital,

3.3 Les représentants du Partenaire A sont désignés ( et éven-
tuellement relevés de leurs fonctions) conformément aux disposi-

tions légales et réglémentaires applicables en la matié@re on

République de Guiné

3.4 Les représentants des actionnaires de catégorie B sont

désignés par le Partenaire B.

3.5 Un actionnaire personne morale peut disposer de plusieurs
postes d’administrateurs au Conseil d’Administration a& condition
que ces postes soient attribués aux actionnaires de méme catégor-
ie. Un méme administrateur peut représenter deux administrateurs

de méme catégorie.

3.6 Lorsque des siéges sont attribués & des personnes morales,
leurs représentants sont désignés selon les régles propres A&A

chacune d’elles.

3.7 La durée du mandat des Administrateurs sera de 4 ans au plus.

Leur mandat est renouvelable.

3.8 Le Président du Conseil d'‘Administration sera choisi pr

les administrateurs de catégorie A,

3.9 Le Vice Président sera choisi parmi les administrateurs de

catégorie B,

3,10 Le Conseil d’Administration prendra ses décisions a la
majorité simple des yoix. Cependant, pour les décisions majeures
telles qu’énumerées dans les Statuts et affectant négativement le
Partenaire A, celui-ci conviendra avec le Partensire B d'une
procédure appropriée en vue de prendre des mesures pou

une solution satisfaisante,
ARTICLE 4: DIRECTION GENERALE

4.1 La Direction Générale est confiée & un Directeur Général
choisi par le Partenaire B et nommé par le Conseil d’Administra-

tion.

4,2 Le Conseil délégue au Directeur Géneral tous pouvoirs qu'il
juge nécessaires.
Le Directeur Général est assisté d’un Directeur Général Adjoint

choisi par le Partenaire A, également nommé par le Conseil.

4.3 En cas d'absence ov d’empéchement du Directeur Général, ce
dernier délégue tout ou partie de ses pouvoirs au Directeur

Général adjoint.

4.4 Pour la nomination du Directeur Général, du Directeur Général
adjoint et des autres Directeurs de la Société, les qualifica-
tions professionnelles et morales seront determinantes. Les

cadres et les employés seront recrutés principalement parmi aa |

“ye

ressortissants Guinéens, sous réserve qu’ils présentent les
aptitudes professionnelles adéquates. Les spécialistes qui ue
pourraient @tre recrutés parmi les Guinéens seront recrutes a
l’extérieur de la Guinée par la Société, A égalité de compétenc-
es, les spécialistes de nationalité iranienne seront priori-

taires.

ARTICLE 5: GONCESSION.

5.1 La République de Guinée octroiera k la Société, sous réserve

des dispositions de la présente Convention, une Concession exelu-
sive et irrévocable pour les gisements de bauxite existant sur
les territoires de Dabola-Tougué, compris entre les coordonnées

de la Concession, t

lles que définies par le Décret instituant la

Concession. La carte relative & la Concession niniére sera annex

ée audit Décret.

5.2 En vertu de cette Concession, la Société pourra procéder A Ja
recherche, & l’exploitation, au traitement, au transport et a la
commercialisation de la bauxite existant dans ledit territoire
et aura le droit d’acquérir tout matériel! on éguipement et d
construire toutes usines, voies d’accés, installations et
machines y relatives, de les exploiter de facon économiquement,
rentable, de prendre toutes mesures et d’utiliser toutes méthodes
opérationnelles é6conomiquement viables en conformité avec la
législation et la réglémentation fonciére et environnementale on

vigeur en Guinée.

Le a 13 FY

A cet égard il sera accordé A la Société et & sa demande, les
terrains, les batiments, le bois d’oeuvre et autres moyens indis-
pensables 4 la réalisation de ces objectifs dans les limiles des
possibilités du partenaire A. Il reste entendu que les acquisi-
tions et mises A disposition ainsi visées ne seront payées par la

Société qu'a leur juste valeur marchande indiquée par la réglé-

mentation.

5.3 En application des dispositions du Code Minier, la durée de
la Concession sera de 30 ans. Au cas o& les réserves prouvées par
la Société ne seraient pas épuisées, la durée de la Concession
fera l'objet de renouvellements successifs couvrant des périodes
maximales de 30 ans, conformément aux dispositions du Code Minier
en vigueur & la date de signature de la présente Convention

ARTICLE 6: PROSPECTION.

6.1 Les Parties reconnaissent que dans le cadre de |'exécution du
contréle des travaux et études antérieures ou A venir, le Parte-
naire A apportera, entre autres & la Société, les travaux et

études ou informations disponibles sur les zénes de Dabola-

Tougué.

6.2 Dans un délai de 90 jours aprés l’octroi de la Concession, le
Partenaire B commencera les travaux de prospection complémen-

taires sur le territoire de la Cone

sion ainsi que les travaux

de l’Etude compléte de faisabilité. A la constitution de la
=

pf

r La

Société, le Partenaire B transférera & celle-ci les activités

ci-dessus mentionées.

6.3 Les travaux de l’Etude de faisabilité y compris la prospec-
tion complémentaire, s¢ront placés sous la supervision ('ur
Comité Technique de Surveillance constitué de représentants des
partenaires A et B.

6.4 Ce comité émettra tous avis et recommandations au Conseil

d’Administration.

6.5 Le Comité Technique de Surveillance aura libre accés A toute

informations nécessaires & travers le Directeur Général pour

Vexécution de sa mission et pourra faire appel & tous experts.

6.6 Chaque Partenaire pourra désigner 4 membres au plus au com-
ité,

6.7 Le Président du Comilé sera désigné par le Conseil d’Adminis-
tration.

6.8 Les fonds nécessaires aux travaux de prospections complémen-
taires et a l’Etude de faisabilité sont fixés initialement & la

somme de U.S.$: 10,000.000.

6.9 Cette somme qui est susceptible de modification sera financée

entiérement par le Partenaire B et/ou tout cessionnaire ygu'il se

substituera, A
a >
“J

C

6.10 Ce montant et tous autres montants complémentaires seront

capitalisés au titre de |’apport du Partenaire B, correspondant

51% du capital et ce, aprés audit et acceptation du Conseil
d’Administration. Le Partenaire A sera réputé avoir apporté 49%
du capital social conformément aux dispositions de l’Article 2.%

ci-dessus.

6.11 Les travaux complémentaires et les Etudes de faisabiliteée

geront réalisés sous la responsabilité de la Société qui en
confiera la conduite A une société tranienne techniquement cap-
able, choisie par le Conseil d’Administration. Cette socielr
jiranienne utilisera les services d’entreprises de droit guinéen
en association ou en participation ou en sous-traitance, sous
réserve de l’approbation de la Société. Pour la réalisation de
certains aspects spécifiques de l'Etude, tels que spécifies a
l’article 7.6 ci-dessous, peuvent étre également sélectionées
par la société iranienne conduisant les travaux complémentaires

et l'Etude, des sociétés internationales reconnues, en associa-

tion ou en sous-traitance avec ladite société iranienne, sous

réserve de l’approbation du Partenaire A.

6.12 La Société soumettra au Partenaire A et au partenaire B, A
travers le Comité de Surveillance, des rapports trimestriels
faisant le point des

travaux (Prospection et Etude de faisabilité).

6.13 Les Parties décideront d’?un commun accord, au vu du

a ws ?

c

rapport de faisabilité, s’il convient de procéder a 1’exploi

tion.

6-14 Si une telle décision n’était pas prise, les activités de la
Société seraient interrompues. Dans ce cas comme dans tous les
autres cas de retrait ou d’inactivité, le Partenaire B aura la
faculté d’exporter librement, en franchise de tous droits et
taxes, les matericls et équipements qu’elle aura utilisés ou que

la Société aura utilisés A cet effet.

Le Partenaire B pourra également vendre ledit matériel et équipe-

ment & condition d’acquitter les droits de dovane et taxes ¢¢

formément 4 la réglé

itation en vigeur A cette date.

6.15 Toutefois, nonobstant les dispositions du paragraphe 6.14,
le Partenaire B pourra demander au Partenaire A l’octroi de
nouveaux permis ou de nouvelles concessions en vue de poursuiyre
les travaux de prospection et de mettre en évidence un gisement
économiquement exploitable,Le Partenaire A examinera, avec
diligence et bonne foi, la demande d'octroi de concession formu-
lée par le Partenaire B, Dans ce cas, les droits et obligations

des Parties a la nte Convention demeureront, sauf autrement

convenu par les Parties, et le Partenaire B continuera d' ap-
porter son appud au Partenaire A pour la recherche et la
mise en place du financement concernant la réalisation des in-

frastructures ferrovinires, portuaires et énergétiques. 4
Vg

ARTICLE 7; EXPLOITATION ET FINANCEMENT DE LA SOCTETE

7.1 Si la décision est prise conformément & ]’Article 6 ci-d

de procéder a L’exploitation d’un ou de plusieurs gisements, la
valeur initiale des apports sera égale aux cotts et dépenses
encourus au profil. de la Société par les Partenaires A et B au
titre des travaux complémentaires et des Etudes détaillées de
faisabilité. Les cofits des études et travaux antérieurs effectués
par les deux Parties avant la date de signature de la présente

Convention seront considérés comme étant leurs propres affaire

les coiits et dépenses liés aux études sur l’infrastructure a
construire ou A aire construire par le Partenaire A étan A
exclure.

7.2 L'ouverture d'une ou de plusieurs mines A la suite de la

décision d’investissement, devra permettre d’atteindre des ca-

pacités annuelles de production de bauxite et d'alumine, tel}

qu’établies par 1’Etude de faisabilité.

7.3 Les investiss ents relatifs aux opérations pendant la pre-

miére phase: l’exploitation miniare et ses infrastructures

connexes (yoies ferrées intérieures, fourniture d'eau et u’é
lectricité, logements etc.) et 4 la deuxiéme phase: la construc-
tion de l’usine d'’alumine ainsi que les modalités de leur fi-

nancement seront déterminés en fonction des résultats de 1’Etude

de faisabilité. Cependant, en ce qui concerne la premiére phase,

le Partenaire B S'engage & procurer & la Société les moye

financiers en prats et/ou en garanties & travers ses propres
ressources ou a& travers les pays islamiques ou & travers le
marché monétaire international. Les termes et conditions de ces

préts seront définis ultérieurement d’accord Parties.

7.4 Le Partenaire A entreprendra ou fera entreprendre la con-

struction des infrastructures de transport. Etant donné que
l’exploitation des gisements et les opérations min-
iéres dépendent exclusivement de ces infrastructures, en

conséquence les deux Parties, & travers leurs moyens financi-
ers et techniques, possibilités ou facilités, apporteront di-

rectement ou ince ectement leur appui au Partenaire A pour tui

bermettre de réaliser ow de faire réaliser lesdites infrastruc-

tures.

7.5 La Société procédera, sous les directives du Conseil d’Admin-
istration, aux arrangements appropriés avec le partenaire B, les

Banques ou autres mes de préts.

7.6 Conformément & l?’Article 7.4 ci-dessus, l’infrastructure A

construire comprendra:

a) Une voie ferrée reliant le point d'embranchement le plus

favorable de lu ligne Tougué- Dabola-Mamou-Kindia aux installa-

tions portuaires de Conakry.

b) Des installations portuaires adéquates et complétes permettant

de charger des minéraliers dont la capacité sera établiec par

Ly v 19

l’Etude de faisabilité.

ot iw gérance, |’exploitation et l'entretien des infrastrue-

tures définies ci-dessus sous 7.6 feront l'objet d’accords spéci-

fiques entre le lartenair A, le Partenaire B et la whOLE

d’Exploitation et avires bailleurs de fonds.

7.8 En outre, le Partenaire A se réserve le droit de transporter
seul 50% de tonte la production de bauxite et d’alumine par des
navires battant pavillon guinéen, assimilés on affrétés quel]

pourra designer sur |o marché international des fréts,

7.9 La République Islamique d’Iran et le République de Guinée

peuvent également! constituer une Société de transport maritime
pour faire face aux besoins de transport de la Société (bauxite,
alumine et autres produits destinés a l’activité de production).

Tl est précisé que les taux de frét devront étre compétitifs pour

la Société pour satisfaire aux buts visés sous 7.8 et 7.9.
ARTIGLE 8: COMMERCIXALXZSATION

8.1 La Société aura le droit de vendre librement ses produits sur

le marché internation»! en devises convertibles.

8.2 Les Partenair: A et B auront la faculté de conclure avec |:
Société, prioritairement avant l’approvisionnement du marché
international, des contrats d’achat A des termes et conditions A

/
définir,

8.3 La présente Convention vaut licence d’exportation. Toutefois,

la Société remplira les formalités douaniéres d’exportation.

8.4 La détermination de la monnaie de transaction

ressort de la Sociéti.

ARTICLE 9: PRODUCTION DE L*ALUMINE.

Le Partenaire B

nnait que la transformation en Guinée de Ja
bauxite en alumine puis en aluminium est un objectif stratégique
du Partenaire A. En conséquence, la Société , avec l’appui du

Partenaire B, s’engage & commencer, sur la base de 1

Etude de
faisabilité é@tablie en vertu de la présente Convention, la réali-
sation d'une usinv d'alumine dans les délais spécifiés par |’ h-

tude de faisabilit

ARTICLE 10: O8LIGATIONS DU PARTENAIRE A

10.1 Le Partenaire A prendra, en tant que de besoin, toutes
mesures garantissant l’intérét des Parties et fera en sorte que
la Société puiss< accomplir ses activités sans empéchements, ni

obstacles sous réserve des dispositions de sécurité publique.

10.2 A cet effet, le Partenaire A fournira au personnel de la

Société, aux agent et entrepreneurs non guinéens travaillant

pour elle, tous documents et visas nécessaires pour leur permet—

WA fe, >

tre d’entrer ou d

du pays, a cond

public et qu'il

mique résultant 4

toute activité politi

10.3 Les agents
famille pourront
personnels en fr
les six mois suix
de ces biens per

des droits et taxes

10.4 Ledit personnel

quitter le terril

moins qu’ils  n'aien

10.5 Le Partenair
ieur du pays, ses

location,

10.6 Le Partenair

quence radio qui

pour toutes mines,

n'importe que! vé

dans le pays. Le

ou permis pour

lites,

rue

HW

e quitter la Guinée ou de voyager A l’intérieur

ion que ce personnel ne tronble pas l’ardr:

s'engage seulement & exercer l’activité écono-

» ses fonctions, a l’exclusion en particulier de

que,

itriés de la Société de leur

accompagnés

faire entrer en Guinée leurs meubles et effets

‘nchise des droits et taxes d’importation dans
la vente

ant leur prise de fonction. Cependant

sonnels ne sera pas autorisée sans le paiement

pplicables et exigibles.

et leur famille ne seront pas empéchés de

sire guinéen avec les biens leur appartenant, A
vufreint la loi pénale en vigueur.
A autorisera la Société 4 utiliser, a l’intér-

propres avions obtenus soit par achat soit par

A permettra a la Société d’obtenir une fré-

sera utilisée pour la communication radio

usines ou édifices érigés par la Société, pour

cule ete... maintenu et utilisé par la Société

srbenaire A accordera également toute licence

installer et exploiter les liaisons satel

par

10.7 Le Partenaire A permettra aussi & la Société de construire

et d’opérer sa pr

clinique médicale ou son hédpital qui seront
utilisés par le personnel de la Société et les personnes &

charge.

ARTICLE 11: FORMATION ET EMPLOX

11.1 Pour tous les emplois ne nécessitant aucune spécialisation,
la Société utilisera exclusivement la main d’oeuvre guinéenne,.
Elle recrutera ceite main d’oeuvre conformément & la réglémenta-

tion du travail en visuetr en République de Guinée.

11.2 Pour tous les emplois nécessitant une spécialisation, la
Société devyra utiliser en priorité, a égalité de compétences ef
de qualifications les ouvriers, les agents de maitrise, et

cadres guinéens suformément Aa la réglémentation du trava

vigueur en République de Guinée.

11.3 La Société asvirera ou fera assurer La formation profession-

nelle et technique du personnel g uinéen afin de faciliter son
accés & tous les uiveoux de responsabilité. A cet effet la Soci-
été dégagera chague année une provision budgétaire et arrétera
d’un commun accord avec le Gouvernement un programme de forma-
tion.

11.4 La Société s'engnye a respecter les droits syndicaux et a

{jd 23

entretenir avec les organisations professionnelles représenta-

tives des travailleurs, des relations de loyale coopération.

11.5 La Société ‘engage & se conformer aux régles d’hygiene '
de sécurité telles qu’établies par les Autorités Guinéennes ect

par les dispositions des Articles 122 A 125 du Code Minier en

vigueur .
ARTICLE 12: UrELISATION DES ENTREPRISES ET sous
TRAITANGE ~

12.1 La Société pourrs utiliser les services d'un ou de plusieurs agents pour

remplir les obligations el exécuter les taches contenues dans la présente

Convention & condition toutefois que ces agents, 14 of ils exercent leurs

activités, bénéfici

des avantages qui leurs sont accordés par la présente

Convention.

12.2 La Société s’envaze A recourir en priorité, pour la réalisation de son

programme di’ inve: ment, aux fournitures de matériaux et produits on
services proposés pir les industries, producteurs, entreprises et sous -
traitants de droit suinéen A égalité de qualité, de quantité, de prix, de

délai et de conditions de livraison avec les fournitures et services

disponibles a | ranger.

ARTICLE 13: RES TAURATION DES SOLS — ENVIRONNEMENT ET

VOIES D*EAU

13.1 Au titre de la esente Convention, les obligations de la Société, tilu-

La 24

laire du titre minies

la restauration des «

dispositions des Arti

118 et 121 du Code Min

13.2 A cet égard, et

Société s’engage A

excavés, confor:

Société.

13.3 Si du fait de

des cours d’eau, elle

ARTICLE 14: 0

14.1 PERIODE DE

TION ET D’EXTENSI

Tous les biens, ma
lubrifiants et autres
destinés aux travaux
d'origine compléte

production), bénéfic

et taxes d’entrée. La

soumis A la réglémen|:

autorités compélents

liste des biens,

relalivement a la préservation de l'Environnement el &
Snes affectées par les travaux, seront régies par les
es 20 et 69 du Code de 1’Environnement et des Articles

ier.

au fur et A mesure de l’exploitation des gisements, la

vrotéger l'environnement et a restaurer les terrains

au programme établi par |’autorité compétente et la

sos activités, la Société portait atteinte a L'équilibre

s'engage & le restaurer.

OLTS ET TAXES D’ ENTREE

“VAUX COMPLEMENTATIRES, D’ETUDES, DE CONSTRUC-

‘riels, équipements, matieres premiéres, carburants,
jiants, importés par la Société et ses entrepreneurs,
aplémentaires, études, construction et a L' installation
i qu’A ses extensions (augmentation de la capacilé de
nt d'une exonération totale de tous droits de douans
Société, ses entrepreneurs et sous-traitants seront
tion et A la procédure douaniéres. Ils présenteront aux
avanl chaque importation et suffisamment & temps, la

matériaux, équipements, matiéres premiéres, car-

burants, lubrifiant + itres Liants & importer dans le cadre des activit de

la Société. La duré« la périede de construction des usines de production d
bauxite et d’alumine sera définie par 1’étude de faisabilité. I1 est précisé

que les exonérations sinsi visées ne seront pas applicables 4 l’alimentation

générale assujettie lroit commun en vigueur; les quantités des autres biens

et produits import: ont l’objet d'approbation préalable par les autorite

compétentes,

14.2 PHASE D’EXP PATION

14.2.1 Tous les biens, matériels, équipements de remplacement et produits
assimilés (c’est-a-dire tous les biens de consommation Y compris les

carburants, lubrifianis ainsi que les matiéres importées par la Société et
ses entrepreneurs pi sut- la phase d'exploitation, acquitteront les droits de

douane et taxes au tay. cumulé de 5,6% F.0.B.

14.2.2 En application de la LOL NO O10/AL/75 , une taxe spéciale appliquée &

la bauxite et A l’alu exportées sera payée par la Société, Ce droit sera

caleulé et établi lo Je la signature des contrats de commercialisation des
produits miniers. |: ‘vis, pour tenir compte des difficultés de la Société
pendant les premiéres aunées de fonctionement, le Gouvernement accordera a la

Société un moratoire

vr le paiement de cette taxe pour une période de 3 ans
au plus A compter de . date de la premiére expédition commerciale. I] reste

entendu que le morat ek

ee

ARTICLE 45: 4 1P OTS SUR LES BENEFIGES

15.1 La Société paicrs un impét sur les bénéfices basé sur les bénéfices nets
imposables qui seron! déterminés en accord avec les principes de comptabilité

généralement admis.

Pour la déterminatic bénéfices avant impét, la Société pourra déduire de

ses revenus les 61éjjo)) suivants pour obtenir le bénéfice net imposable:

a) Les frais d’exp ation, tels que les frais généraux, dépréciation et

amortissement des allations, usines, bitiments, machines, outils

autres actifs tel

vis d’établissement, frais financiers, intér

pendant la construct 1 et taxes déductibles, provisions pour le réaménagement

du sol, les pertes 41)! eures et pertes de change s’il en existe, conformé-

ment A la réglément: en vigueur; les provisions non utilisées conformément
& leur objet seront vr intégrées lors de l’exercice suivant,

Le taux et le rythme ios dépréciations ou amortissements seront fixés par le
Conseil d’Administra: on.

b) La partie des rési s consLituées conformément. A la législation fiscalc,
c) Provision pour cry es douteuses, ou pour toutes contributions d?intéret

public faite par la 8ocicté en Guinée conformément A la législation fiscale en

vigueur.

d) Tous plans d’ abso ude pertes antérieures agréés d’un commun accord.

Gel ees ae

e) Toutes dépenses | la Société dans de nouveaux programmes de recherche et
de développement.

f) Cet impét sur bénéfices sera caleulé au taux forfaitaire de 30% des

bénéfices nets impossbles, tels que définis ci-dessus. 11 sera payable sur la
base de la déclarat faite par le Conseil d’Administration de la Société aux
autorités fiscales Gtentes,

8) La Société acquiitera 1'impdt minimum forfaitaire IMF, d’un maximum de 5
millions et d’un mininum de 500.000 GNF, méme en cas de bilan déficitaire.

h) Sous réserve ci‘: esolution contraire du Conseil d'Administration de la
Société, le béneri ! apres impét devra étre déclaré et distribué a chaque
partenaire au prora! © sa participation dans le capital social de la Société
sous forme de dividenies nets de toutes charges, taxes ou impéts, aprés rete-
nue, toutefois, de ur réserve légale jusqu’A hauteur de 10% du capital.
15.2 Le bénéfice = reparti entre les actionnaires A et B au prorata de
leurs actions détenu dans le capital de la Société.I1 reste entendu que les
Partenaires B pour ranstérer & 1’étranger librement sans taxes la part de

dividendes leur rey

15.3 En onutre, le | moins values de cession des immobilisations profes

sionnelles sont int es aux résultats et subissent le sort fiscal prévu a

Article 105 du ¢ : Impéts Directs wetat. 7

je -

nN
oO

ARTICLE 16: TAXES ET IMPOTS DIVERS

16.1 La Société acquittera les contributions des patentes et la contribution

fonciére des proprié

6s baties au profit du budget. préfectoral sur la base des

taux applicables 4 la date de signature de la présente Convention.

16.2 La Société sera assujettie au droit d’enregistrement‘ prévu pour les
sociétés du secteur industriel et conformément 4 la LOI] des Finances 1991. Le
taux applicable est de 0,5% pour la part du capital inférieure ou égale a

500.000,.000 et 0,25% pour la part supérieure A GNF 500 millions.

16.3 L’impét sur les traitements et salaires di par le personnel non guinéen
de la Société et des entrepreneurs travaillant pour la Société dans le cadre
de la Convention, ne s’appliguera qu'é la partie du salaire effectivement
payée en Guinée, soit 25%. Tl reste entendu que le terme impot sur les traite-
ments et salaires englobe les reteémies sur salaires et les versenents forfai-

taires.

16.4 Le personnel non guinéen de la Société ainsi qne des entrepreneurs tra~
vaillant dang le cadre de la Convention, ne seront pas soumis A la législation
guinéenne en matiére de sécurité sociale et, en conséquence l’employeur ne

payera pas la cotisation patronale pour cette catégorie de travailleurs.

16.5 La Société sera exonérée totalement de la taxe d’apprentissage étant
donné qu’en vertu de l'Article 11 de la Convention, elle organisera elle-méme

l’apprentissage.

16.6 La Société payera la taxe unique sur les véhicules at lVexception des

engins de mines et de carriéres.

16.7 L'Assistance technique  portée en charge dans la comptabilité de la
Société est frappée d’une retenue a la source conformément & la législation en

vigueur.

16.8 Pendant la durée de cette Convention, la Société sera exonérée de toute
contribution, charge, impdi, taxe, droits, commission, charges existantes ou
qui seraient créées ultérieurement, & l’exception de ceux prévus dans la

présente Convention.

ARTICLE 17: GARANTIES

17.1 Le Partenaire A, pendant la durée de la Convention, ne provoquera ou

nédictera a l’égard de la Société aucune mesure impligquant directement ou

indirectement une modification défavorable aux dispositions en vigueur en

matiére de législation et de réglémentation des socié $; notamment en ce qui
soncerne la constitution, le fonetionnement, la dissolution, la liquidation
des sociétés, des droits et conditions de cession d’actions et des parts, et,

d’une wanidre générale, |’ ensemble des rapports entre société et actionnaires,

17,2 Les capitaux investis en Guinée jouiront de la protection et de la
sécurité dans le cadre et le respect des réglements.

17.3 Toutefois, si la législation et la réglémentation en vigueur, A un
moment donné, étaient plus favorables pour la Société que celles en vigueur a
cette date, la Société pourra demander l'application des textes les plus

od

BQ

favorables.

17.4 La Guinée sccordera la nouvelle législation dans un délai de 90 jours
afin de permettre A in Saciébé de bénéficier de la clause de L’Entreprise la

plus favorisée.

17.5 En outre, |: rtenaire A s'engage a appliquer a la Société toutes

facilités qui cordées dans le secteur A des Entreprises exploitant

les mémes subst.

ales ef qui seraient. plus favorables que celles

prévues par la pré Convention, Cependant, la Société se conformera aux

dispositions de larticl» 16,

17.6 Aux termes de ‘sentie Convention, et dans le cadre de la réglémenta
tion des changes. |» ‘naire A garantit au Partenaire B ou a la Société:

- le transfert enn ' 1'6tranger de leur part de dividendes répartis et

autres revenus « ralion provenant des activités minié@res proprement

dites de la Soci

- le transfert 4 1’ (tesuser du produit de la cession de leur participation ou

de la part leur reyer en cas de liquidation,

étendue au principal, intérét et autres charges

- la garantie du tray

‘yer au partenaire au titre de services d’emprunts

connexes justi

contractés A L’éhrar » yue du financement de 1’ investissement.

17.7 La Partie A J tisfaire tous les besoins de la Société en Franc

Le

2A
Guinéen contre des « convertibles au taux de change Arhbinne le jour de

ie °

C

Y
la satisfaction le $ soins. Au cas of i] existerait plus d’un taux

officiel de chanve, mx officiel le plus favorable publié par ta Bangue
Centrale de la Répuhl de Guinée sera appliqué A la Société.
17.8 Les nes, 6conomiques, fiscaux, financiers et douaniers

applicables aux a0! iy de la Société sont stabilisés A la date de sa signa-

ture et ce, pen: se de la Convention.

17.9 Le libre {1 f jusqu’A concurrence de 75% du revenu du personnel
étranger de la i \'extérieur de la Guinée s'effectuera sans limitation

et sans entrave

ARTICLE 16 ET COMPTES

18.1 La comptat Société sera tenue conformément au plan comptalil:

Guinéen et en ax les normes comptables généralement admises pour les

opérations minifres. monnaie de compte sera le Dollar U.S.

18.2 Toute somme au Partenaire A en vertu de la présente Conventio
sera payée en dey rlibles.

18.3 La Société Joven cuvrir et faire fonctionner des comptes en Franc Guinéen
ou en devises Gt rancir ians une ou plusieurs banques installées en Guinée.
18.4 En accord ave r ique Centrale de la République de Guinée, la Soc
pourra  consery ‘ onetion de ses besoins, des fonds en dehors de la

Guinée, sur tin

Me)
Be

conformément aux direo\ives et instructions du Conseil d@’ Administration et
conclura A cet of fy pretocole d’accord avec la Banque Centrale .

ARTICLE 1: &, OLSSOLUTION

19.1 DUREE

19.1.1 La présent ‘ion est conclue pour ue durée de 25 ans a compter
de la date de > par les autorités compétentes des Parties. En tout
état de cause, n te la Convention ne sera pas inférieure a la durée
nécessaire A 1!) st des réserves de bauxite démontrées par la Société au
moyen de différe: tes, recherches et travaux donnant droit aux titres
miniers d'explo io sonformément aux dispositions de  l’Article 5.3

ci-dessus.

19.1.2 Elle sera renow

d’un commun accord par voie d’avenant. Les Parties

établiront d’ur ! rd les termes et conditions de renouvellement.

19.1,3 En cas d ) vellement ou en cas de désaccord sur les conditions
de renouvel lemer\., ations entre les Parties seront réglées a 1’ amiable
selon les priti ses diplomatiques. En cas de désaccord, les disposi-

tions des Artic

. s’appliqueront.
Toutefois, aucu jon ne pourra intervenir sans 1l’accord explicite et
écrit des Partic

19.2 DISSOLUTION

19.2.1 Les Part ent

durée de vali e par les présentes dispositions, sauf en cas de

dissolution ov ‘ tion prononcée d’ un commun accord par les Parties.
19.2.2 En cas ition ou de liquidation de la Société, l’actif net
subsistant a; ment des dettes et autres passifs, yY compris les
avances du Part « ' ef les impéts dus & 1’Etat, seront alloués au prorata
de la partici hacune des Parties au capital social. Les pertes
seront support mémes proportions.

ARTICLE 25 ¢ DE LA CONVENTION

La LOI applica nvention est la LOL de la République de Guinée sous

réserve des di: aprés:

20.1 Au c ow serait en conflit avec une LOL, un réglement ov
autre, les Par ident afin que pour la durée et 1’ ob, de la Conven-
tion, cette de riorilé.

20.2 La Conven 7 tnera done le droit applicable entre les Parties,
nonobstant |> ) 1 ‘ifications du droit interne, public ou privé, qui
pourraient tinée,

20.3 Les modifir vt f le Partenaire A sera conduit & apporter au contexte
législatil rév! national dans le cadre de son développement
économique ©! it applicables a la Société dans la mesure of elles
nen affect 1 Vilité de facon négative..

Cu —

ARTICLE &

21.1 Tout

dexécution,
l'une que] congu
constituer une
cause un ¢1 d
dées, freinses
présente C»
majeure e«! la
période éxule

tées lesdites «
la force m 1
embargos, ¢riv

terre, tempol

explosion

d’ installa! i

entre cu

la Part.

étre de nature

temps uti

organes d/ ox

de son fai

21.2 La Pe
empéchée

en précis

/

ff

Pa

L/

MAJEURE

le Partenaire A ou l’un quelconque de ses organe:
us-divisions, ou par la Société dans 1’exécution de
iigations en vertu des présentes, ne sera pas répute
contrat ou une inexécution si le manquement a pour
oure. Si, de ce fait, les activités étaient retar-

» alors, nonobstant toutes clauses contraires de Ja

'ai d’exécution des activi

affectées par la force

présente Convention, seront prolongés pour une
¢ des périodes pendant lesquelles se seront manifes~
urs effets. Dans le cadre de la présente Convention,
‘a. guerres, insurrections, désordres civils, blocus,
conflits, soulévements, épidemies, tremblements de

8, ou autres conditions météorologiques adver:

ire, causes naturelles ou ennemi public, défaillance
nes, quel que soit lendroit ou la cause (qu'elle

vrie des causes ci-dessus énumérées) sur lesquelles

raisonnablement ¢ r aucun contréle et qui des

freiner ou empécher la Parti fe

tée

uu qu’en aucun cas, le Partenaire A ni aucun de ses
is-divisions ne peuvent invoquer en leur faveur comme

acte (ou une quelconque omission d’agir) résultant

vw la cause de force majeure et qui est de ce fait
ligations, devra en aviser l'autre Partie par écrit

les Parties s’efforceront de faire tout ce qui est

i

raisonnah | onen
toutefois, «17
fin a un ¢

vail, sinon da

sions di
habilité ré
travail, Jo fs

différends pm

ARTICL:

22.1 Les re

differen: i)

22.2 A dé faut.
nent que 3°
ou de Dapplic
tivemen!,

Différends i}
Etats du 1% i
Arbitra|

vention.

22.3 Le

tral. choisi so
tous les Fe
tivement {anc

et @’Arhi Lrage

Ge

vivoir afin de remédier & cette cause, sous réserve,
urties n'aura l’obligation de résoudre ou de mettre
snd avec des tiers, y compris les conflits du tra-
tions jugées acceptables ou en application de déci-
un tribunal arbitral, judiciaire ou administratif
‘ivement le différend. Dans le cas de conflits du

*t la Société devront coopérer afin de régler tous

2RENDS

ront de régler a l’amiable toute contestation ou

pplication de la Convention,

ble dans un délai raisonnable, les Parties convien-
ou différends pouvant résulter de 1’ interprétation
onvention et de ses annexes seront tranchés défini-

jispositions de la Convention pour le Réglement des

vostissements entre Etats et Ressortissants d’autres
ifiée par la République de Guinée, par un Collége

5S) Arbitres nommés par application de ladite Con-

squels le CIRDI ( & New-York) ou le Tribunal Arbi-
‘ces du CIRDI refusent d’exercer leur compétence ou
mnt pas de la compétence du Centre, seront défini-
uspices et conformément aux Régles de Conciliation

re de Commerce Internationale. (CCI) par trois (3)
~ yy

Arbitres n vt auxdites régles en vigueur A la date de signature

des présen|

Le lieu d’arbitr avis, FRANCE, et la langue de travail du tribunal
arbitral sera ou les sentence(s) arbitrale(s) pourra (-ont) étre
rendue(s} ex¢ toute juridiclion compétente,

ARTICLES 22 -X£CATIONS

Les notificat et communications relatives a la Convention
devront 4tre il en Frangais ou en Farsi ow en Anglais et seront
réputées vent délivrées si elles ont été remises personnel le-
ment ou env recommandée avec accusé de réception ou par télé-
gramme ¢ leur destinataire & l’adresse indiquée ci-dessor

ou a la Lifiée par le destinataire & 1’ envoyeur:

- Pour la uee ou le Partenaire A

8.E. Dr. Touns 10,

Ministre des | irelles, des Energies et de 1’Environnement,

Conakry.
BYP. 295, Cona ie de Guinée

Telex: 22350 M

- Pour In tép je d’iran ou le Partenaire B
S.E. En
tet taux
248, Wes any TRAN
BP 1416-1415 MMAM IR

ARTICIE 2 ATION D*AUTORITE

24.1 Le Minist Mines aura tout pouvoir pour mettre en oeuvre la
présente Cor compte du Partenaire A et pour prendre ou fairs
prendre donner ou faire donner toutes autorisations qui
pourraient ét1 ou souhaitables en vertu de la présente Convention
ouas njet ainsi prise ou autorisation ainsi donnée liera le
Partenai A

24.2 Toure per wut ou désirant l’application de ces mesures ou la
délivra: d cations devra, en conséquence, s’adresser audit
Minister

24.3 Si Mir des Mines devait, pour une raison quelconque, ne
plus exercer | ‘Gsultant de ces précédents alinéas, ces pouvoirs
seront confers 6 ou a l’Administration qui aura été désignée par
le Part: t

ARTIC 2 = EN VIGUEUR

Les Par! ies «ec la présente Convention, de méme que ses avenants
success ‘ cations, seront ratifiés par les autorités compé-
tentes « hh is ils prendront effet rétroactivement a compter

de la d ie u . B

a, ee On. /9fk.

\g

Ww
&

ARTIGLE 25: 1 1¢ OFF ICIELLE

Les lanwties of Picic la Convention sont le Franga

glais gui feron foi. En cas de difficulté d’interprétation la
version ‘nglwise pr tara.

EN FOT he QUOT, LE BS ont signé la présente Convention par 1’ intermé-
diaire de leurs re nts respectifs, dimemt autorisés, le jour, le mois

et Lan indign

Fait & (Conakry, le ilo ot 1992 18 Tir 1371

POUR LE POUR LE PARTENAIRE B

Son Exce ler Son Excellence
Dr. Tour ny Ing. Hossein MAHLOUJI
,
iG — = 7
Ministr re Ministre des Mine ~~.

/

et des Métaux

des Enc

i:
{2
“
\
\
Ministr

Son Es

Son Exc: ff

Ministr a Cer

